DETAILED ACTION

This action is responsive to papers filed on 7/5/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 1, 21, and 22, the claims recite, in part,  receiving a plurality of advertisements, wherein the plurality of advertisements is determined based at least in part on information pertaining to capabilities; collecting local user information; based at least in part on the local user information, locally selecting an advertisement from a plurality of advertisements; and causing the selected advertisement to be displayed locally.
The limitations, as drafted and detailed above, are directed towards local display of advertising, and falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and specifically advertising, marketing or sales activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of processor (Claims 1, 21, 22), memory (Claims 1, 21, 22), communication interface (Claims 1, 21, 22), remote entity (Claims 1, 21, 22), client device (Claim 1), computer program product (Claim 22), computer readable storage medium (Claim 22). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, collecting, selecting, and causing…to be displayed) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using processor (Claims 1, 21, 22), memory (Claims 1, 21, 22), communication interface (Claims 1, 21, 22), remote entity (Claims 1, 21, 22), client device (Claim 1), computer program product (Claim 22), computer readable storage medium (Claim 22) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Figure 1 references 102, 104, 106, and Figures 2 and 4); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2-20, 23, 24 appear to merely limit sending and receiving metadata, receiving data, a peer-to-peer network connection, specifics of the advertisement, selection criteria for the advertisement, collection of user information, communicating ad performance information, display of advertising when not connected to a network, specifics of the device capabilities, and a number or type of ads determined according to the capabilities, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
The processor (Claims 1, 21, 22), memory (Claims 1, 21, 22), communication interface (Claims 1, 21, 22), remote entity (Claims 1, 21, 22), client device (Claim 1), computer program product (Claim 22), computer readable storage medium (Claim 22) are each functional generic computer components that perform the generic functions of receiving, collecting, selecting, and causing…to be displayed, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the processor (Claims 1, 21, 22), memory (Claims 1, 21, 22), communication interface (Claims 1, 21, 22), remote entity (Claims 1, 21, 22), client device (Claim 1), computer program product (Claim 22), computer readable storage medium (Claim 22) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-22 are not patent eligible.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-11, 15, 16, 18-22, and 24 are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Beaver (U.S. Pub No. 2009/0006177).  Beaver teaches a system and method of displaying ads locally that includes all of the limitations recited in the above claims.
Regarding claims 1, 21 and 22, Beaver teaches receiving, from a remote entity and via a communication interface included in a client device, a plurality of advertisements, wherein the plurality of advertisements is determined based at least in part on information pertaining to capabilities of the client device (Paragraph 0020); collecting local user information (Paragraph 0026); based at least in part on the local user information, locally selecting an advertisement from a plurality of advertisements (Paragraphs 0018, 0029); and causing the selected advertisement to be displayed locally (Paragraph 0039).
Regarding claim 2, Beaver teaches receiving metadata from a publisher (Paragraphs 0018, 0029, Metadata is defined by Merriam-Webster as “data that provides information about other data”, so the data received is considered to be metadata).
Regarding claim 3, Beaver teaches sending metadata to an advertising network (Paragraph 0024, Metadata is defined by Merriam-Webster as “data that provides information about other data”, so the data sent is considered to be metadata).
Regarding claim 4, Beaver teaches receiving from an advertising network a plurality of advertisements. (Paragraphs 0027, 0028).
Regarding claim 5, Beaver teaches receiving information associated with a plurality of advertisements (Paragraphs 0027, 0028).
Regarding claim 6, Beaver teaches receiving an advertisement via a peer-to-peer network (Paragraphs 0027, 0028).
Regarding claim 7, Beaver teaches the selected advertisement comprises audiovisual content (Paragraph 0019).
Regarding claim 8, Beaver teaches selecting the advertisement based at least in part on an expiration date associated with the advertisement (Paragraph 0018).
Regarding claim 9, Beaver teaches select the advertisement based at least in part on how many times the advertisement has been displayed to third parties (Paragraphs 0018, 0023, 0029).
Regarding claim 10, Beaver teaches select the advertisement based at least in part on how many times the advertisement has been displayed locally (Paragraphs 0018, 0029, 0030).
Regarding claim 11, Beaver teaches each of the advertisements in the plurality of advertisements is associated with at least one attribute and Attorney Docket No. RINEPOO6C114 PATENTselecting the advertisement based at least in part on whether a threshold number of advertisements having the attribute has previously been locally displayed (Paragraphs 0018, 0029, 0030).
Regarding claim 15, Beaver teaches recording a user's actions with respect to a plurality of local applications (Paragraph 0029).
Regarding claim 16, Beaver teaches determining what content the user is currently accessing (Paragraph 0029).
Regarding claim 18, Beaver teaches storing the metadata associated by the publisher with the content accessed by the user (Paragraphs 0018, 0029, Metadata is defined by Merriam-Webster as “data that provides information about other data”, so the data associated is considered to be metadata, all data stored on a computer is stored with each other on the same device).
Regarding claim 19, Beaver teaches communicating to a third party that the selected advertisement was displayed (Paragraph 0023).
Regarding claim 20, Beaver teaches receiving an advertisement over a network and wherein the selected advertisement can be caused to be displayed when the communication interface is not connected to the network (Paragraph 0026).
Regarding claim 24, Beaver teaches at least one of a number or a type of advertisements in the plurality of advertisements is determined based at least in part on the information pertaining to the capabilities of the client device (Paragraph 0020)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-14, 17, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaver (U.S. Pub No. 2009/0006177) in view of Ramer (U.S. Pub No. 2008/0215428).
Regarding claim 12, Beaver does not appear to specify determining a language setting.  However, Ramer teaches determining a language setting (Paragraph 0909).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine a language setting in order to better target an ad.
Regarding claim 13, Beaver does not appear to specify examining a web browser history. However, Ramer teaches examining a web browser history (Paragraph 0064).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to examine a web browser history in order to better target an ad.
Regarding claim 14, Beaver does not appear to specify providing a questionnaire to the user. However, Ramer teaches providing a questionnaire to the user (Paragraph 0063).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a questionnaire to the user setting in order to better target an ad.
Regarding claim 17, Beaver does not appear to specify determining what content the user has previously accessed. However, Ramer teaches determining what content the user has previously accessed (Paragraph 0064).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine what content the user has previously accessed in order to better target an ad.
Regarding claim 23, Beaver does not appear to specify the information pertaining to the capabilities of the client device comprises an indication of at least one of storage resources or network resources associated with the client device.  However, Ramer teaches the information pertaining to the capabilities of the client device comprises an indication of at least one of storage resources or network resources associated with the client device (Paragraphs 0114, 0116).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine storage capabilities for the client device to better target the ad and make sure the device can handle the type of ad selected.

Response to Arguments
All arguments are believed to have been addressed by the altered rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621